DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (US 2010/0099370).
In regards to claim 1, Nichols discloses of an antenna module, comprising: three array antenna sets (for example 12, 14A, 14C) individually located on different planes (for example see Figs 1a-1b), wherein each of the three array antenna sets (12, 14A, 14C) comprises a plurality of patch antennas (for example 20); and three ground layers (for example 24, see Fig 2b and Paragraphs 0037, 0045) individually disposed near the three different array antenna sets (12, 14A, 14C) and apart from the three array antenna sets (for example see Figs 1a-1b, 2b, 4a-4b).  
In regards to claim 2, Nichols discloses of the antenna module according to claim 1, further comprising: a substrate assembly (for example see 22 in Figs 2b, 4a-4b) comprising three parts individually located on different planes (for example see Figs 1a-1b, 2b, 4a-4b and Paragraphs 0037, 0045, patch substrates for each patch radiator 20), wherein each of the three parts comprises a first surface and a second surface opposite the first surface, the three array antenna sets (12, 14A, 14C including the radiator patches 20) are individually disposed on the three different first surfaces (for example see Figs 1a-1b, 2b, 4a-4b), and the three ground layers (24) are individually disposed on the three different second surfaces (for example see Figs 2b, 4b).  
In regards to claim 3, Nichols discloses of the antenna module according to claim 2, wherein the three parts are three plate structures or the three parts form an arc structure (for example see Figs 1a-1b, 2b, 4a-4b).  
In regards to claim 4, Nichols discloses of the antenna module according to claim 2, wherein projections of the three array antenna sets (12, 14A, 14C) onto the three second surfaces are individually located within the areas of the three ground layers (24, for example see Figs 1a-1b, 2b, 4a-4b).  
In regards to claim 7, Nichols discloses of the antenna module according to claim 1, wherein one pair of two adjacent array antenna sets (for example 12 and 14A) among the three array antenna sets forms a first included angle, and other pair of two adjacent array antenna sets (for example 12 and 14C) among the three array antenna sets forms a second included angle, and the first included angle and the second included angle range from 90 degrees to 150 degrees (for example see Fig 1b and Paragraphs 0025-0028; φ is illustrated as an excluded angle between 12 and 14A, 14C and has an example angle of 45o (Paragraph 0028), so the included angle on the opposite (unlabeled underneath) surface of 12, 14A, 14C would have an example 135o included angle).  
In regards to claim 8, Nichols discloses of the antenna module according to claim 7, wherein the first included angle is equal to the second included angle (for example see Fig 1b and Paragraphs 0025-0028; φ is illustrated as an excluded angle between  both 12, 14A and 12, 14C such that the included angle opposite (unlabeled underneath) would also equal).  
In regards to claim 9, Nichols discloses of the antenna module according to claim 1, wherein each of the plurality of the patch antennas (20) comprises a feeding end at the center (for example see Figs 2a-2b and Paragraph 0037, fed through 26).  
In regards to claim 10, Nichols discloses of the antenna module according to claim 1, wherein two adjacent patch antennas (20) in each of the three array antenna sets (12, 14A, 14C) comprise two closest edges and the two closest edges are parallel to each other (for example see Figs 1a, 4a-4b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2010/0099370) in view of Suzuki et al. (US 2020/0144729).
In regards to claim 5, Nichols discloses of the antenna module according to claim 2 as found within the explanation above, wherein the three ground layers (24) are distributed over three second surfaces (of 22, see Fig 2b). 
However, Nichols does not explicitly disclose of wherein the three ground layers are distributed over the entire three second surfaces.
Suzuki discloses of an antenna module, comprising: three array antenna sets (for example see 2110a-2110f in Fig 4) individually located on different planes (for example see Fig 4), wherein each of the three array antenna sets (12, 14A, 14C) comprises a plurality of patch antennas (for example 2111, 2111a-2111c); three ground layers (for example 2116) individually disposed near the three different array antenna sets (2110a-2110f) and apart from the three array antenna sets (for example see Figs 7, 9, 11 and Paragraphs 0103, 0108-0110), a substrate assembly (for example 2115) comprising three parts individually located on different planes (for example see Figs 7, 9, 11), wherein each of the three parts comprises a first surface and a second surface opposite the first surface, the three array antenna sets (2110a-2110f including the radiator patches 2111, 2111a-2111c) are individually disposed on the three different first surfaces (for example see Figs 7, 9, 11), and the three ground layers (2116) are individually disposed on the three different second surfaces (for example see Figs 7, 9, 11); and wherein the three ground layers (2116) are distributed over the entire second surface of the substrate (2115, for example see Figs 7, 9, 11 and Paragraphs 0010, 0100, 0103).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ground layers distributed along the entire second surface of a substrate in an antenna array as taught by Suzuki for providing a consistent ground layer for each of the patch antennas of the arrays to improve and achieve the optimum radiation characteristics of each array. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2010/0099370).
In regards to claim 6, Nichols discloses of the antenna module according to claim 1 as found within the explanation above, wherein the antenna module excites at a frequency band (for example see Paragraphs 0024, 0027, 0032).
However, Nichols does not explicitly disclose of wherein a diagonal length of each of the plurality of the patch antennas is 0.5 times a wavelength of the frequency band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose the size of the patch antennas as 0.5 times a wavelength of the frequency band as an obvious matter of design choice for optimizing operation of the antennas since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844